Title: To Thomas Jefferson from Edward Thornton, 5 March 1801
From: Thornton, Edward
To: Jefferson, Thomas



Sir,
Washington 5 March. 1801.

The voluntary expression of those sentiments of just and enlarged policy, which you were pleased to make me the organ of conveying to His Majesty’s Government, encourages me to request a few moments’ audience, on another subject no less important to the two countries.—
The Packet Boat, now lying at New York, will be dispatched in a few days to England; and the King’s Ministers will naturally look forward with a degree of interest and expectation to the first advices, which they shall receive after your accession to the Chief Magistracy of the Union, relative to the points in discussion between Great Britain and America.—I allude particularly to the stipulations of the Sixth Article of the Treaty of 1794, the complete execution of which has been hitherto delayed by the suspension of the Board, appointed to carry them into effect.
I hope, Sir, you will forgive the liberty I take on this occasion, in consideration of the earnest solicitude I feel to become in any manner the humble instrument of preserving and consolidating the friendship which happily subsists between the two countries;—and I beg you to accept the assurances of the profound respect, with which I have the honour to be,
Sir, Your most obedient humble servant,

Edwd Thornton.

